DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2022 has been entered.
 
Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims (claim 29) in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	
	Claim 29 is interpreted under 35 USC 112(f) because the limitations use the word “means” for performing the claimed function.   In the specification, Fig. 7, paras 0085-0098, the recited processor(s) 710 are interpreted to perform the functions recited in the limitations (storing, receiving, determining, detecting, generating textual label, generating activity entries, updating the activity, generating a query).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1,2,4-6,10-13,16-18,20-21,23,29, 32-34, 36-39,41,42 are rejected under 35 U.S.C. 103 as being unpatentable over Mayou (US 20150118613) and in view of Ali (US 20200383622, filed June 6, 2019), and further in view of Cohen (US 20170132526)

Claim 1.    Mayou discloses A device for activity tracking (e.g., device… interactions/events, activity information, para 0070, behavioral information during use of device, para 0075 Fig. 2; device 700, para 0234-0234 Fig. 7) comprising:

an activity log (e.g., tracked data may be collected in a specially adapted database on the device, para 0139); and

one or more processors configured to :
update the activity log activity data, the activity (e.g., the tracked data may be collected in a specially adapted database on the device. in data communication with the device (e.g., in other devices (e.g., accelerometer, sleep tracker)), para 0139; automatically and adaptively understanding the behavior and context of the user, para 0066, Adaptive reporting" generally refers to the process, quality, or act of updating 0067); and

responsive to receiving a natural language query, generate a query response based on the activity log (e.g., query.. response .. user’s past data, para 0140; natural language query, 0177;  based on a query of a database of information coupled with the monitoring device.., para 0218; guidance may be provided not only to the user initiating the query, para 0219-0227).

detect one or more activities based on the determination (e.g., system may determine the patient is exercising or driving via input from an accelerometer, calendar, and/or GPS), para 0075;
generate a query response based on reception of a natural language query about a subject in the one or more natural language sentences of the activity log (e.g., a natural language query may be received by the monitoring device.  Textual processing of the query may identify keywords.  The keywords for the query (keywords) may be used to identify concepts which the patient asks a lot of questions about, 0195).

Mayou does not disclose, but Ali discloses 
	 integrated into a vehicle (e.g., cameras 138 may also be mounted on one or more internal portions of the vehicle 102 to capture images of the occupant 106, para 0042 Fig. 1);
	receive image data from one or more image sensors; (e.g., one or more of the camera 138 may be positioned to face the occupant 106 to capture images of the occupant 106 seated within the seat 110, para 0042 Fig. 1; to capture images of the occupant 106 to detect (e.g., identify) a particular occupant 106, 0043; Upon detection of the particular occupant 106, the occupant setup user interface allows the particular occupant 106 to setup an occupant profile… further identify the occupant 106 and associate the processed metrics and the determined anxiety level to the particular occupant 106, 0044);

	determine based on the image data a particular user, a particular location in the vehicle of the particular user, and whether the image data indicates that a second particular user distinct from the particular user is in the vehicle (e.g., visual devices (e.g., camera systems), a passenger detection system, 0023; applicability of components and processes with respect to the occupant 106 of the vehicle 102, 0026; seated as a non-driving passenger) within the vehicle 102, 0029; cameras… images of occupants… detect-identify occupants… occupant profile, 0042-0044; one or more of the cameras 138 may be positioned to face the occupant 106 to capture images of the occupant 106 seated within the seat 110, 0042).

	a memory configured to store (e.g., the storage unit 130 stores an occupant repository 142 that may be configured as a data storage repository that is configured to store data, para 0061 Fig. 1);
	generate textual label data based on the image data, from the one or more image sensors, at the device, to indicate the detected one or more activities (e.g., one or more records and associated fields may be populated by the computing device 104 with occupant identification information, sensor data, and timestamp data based on a timestamp associated with sensor readings, 0064, 0084);



	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the device for monitoring activity information as disclosed by Mayou, with Ali, providing the benefit of Currently measuring biometric parameters of vehicle occupants may involve the use of various cameras that may be located within various areas of a vehicle, utilized to record occupant activity within the vehicle (see Ali, 0001), used to enhance the vehicle (0023), and capture driving events that take place when sensor readings to correlate with anxiety level of the occupant based on vehicle sensors (0041).

Mayou in view of Ali does not disclose, but Cohen discloses 
	the textual label data including a first label corresponding to a first activity by the particular user and a second label corresponding to a second activity by the second particular user (eg.,  a bounding box 602 for “<man, sitting on, chair>” includes the man and the chair. A bounding box 604 for “<man, feeding, baby>” includes both the man and the baby. A bounding box 606 for “<baby, holding, toy>” includes the baby and the toy, 0071 Fig. 6;  model a relationship 702 between text features 704 of the structured semantic knowledge 310 with image features of the image 304 , 0072 Fig. 7; input image that explicitly correlates at least part of the text features with image features of the input image as the descriptive summarization of the input image (block 908), 0099 Fig. 908);
	generate one or more activity entries, in one or more natural language sentences, based on the textual label data corresponding to the one or more activities (e.g., multiple sentence description of the scene of the image 108 as a caption, 0041; structured semantic knowledge 310, for instance, may be extracted using natural language processing to generate tuples, such as <subject, attribute>, <subject, predicate, object>, 0097 ).

text such as captions) is first obtained to train a model using machine learning in order to generate a structured image representation that serves as the descriptive summarization of an input image (0004).


Claim 2.   Mayou discloses further comprising an interface configured to receive the image data from the one or more image sensors (e.g., the storage may be in data communication with the device (e.g., activity tracker, 0097; in the cloud or other devices (e.g., accelerometer, sleep tracker), para 0139 Fig. 1).

Claim 3.    Mayou in view of Ali does not disclose, but Cohen discloses 

	Wherein the textual label data further includes a third label corresponding to a third activity by an object (eg., images to train a model using machine learning such that the model describes a relationship between text features within the structured semantic knowledge (e.g., subjects and objects) and image features of images, e.g., portions of the image defined in bounding boxes that include the subjects or objects, 0006).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the device for monitoring activity information as disclosed by Mayou, with the cameras to capture a driver occupant and dataset electronic data model that The structured image representation, for instance, may correlate concepts in the text with portions of the images along with addressing a structure of the knowledge to describe “what is going on” in the images as a description summarization. This description summarization may be employed in a variety of ways, such as to locate images as part of an image search, perform automated generation of captions, and so on (0099), configured to learn and use a model to compute a descriptive summarization of an input image automatically and without user intervention. Training data (e.g., image and unstructured text such as captions) is first obtained to train a model using machine learning in order to generate a structured image representation that serves as the descriptive summarization of an input image (0004).


Claim 4.    Mayou does not disclose, but Ali discloses further comprising a second sensor, wherein the one or more activities are detected further based on second sensor data from the second sensor (e.g., receiving sensor data from a plurality of sensors disposed within a plurality of areas of the vehicle, 0002).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the device for monitoring activity information as disclosed by Mayou, with Ali, providing the benefit of Currently measuring biometric parameters of vehicle occupants may involve the use of various cameras that may be located within various areas of a vehicle, utilized to record occupant activity within the vehicle (see Ali, 0001), used to enhance the vehicle (0023), and capture driving events that take place when sensor readings to correlate with anxiety level of the occupant based on vehicle sensors (0041).

Claim 5.    Mayou discloses wherein the one or more processors are configured to:
determine, based on the image data, a time and a location of  detected one or more activities (e.g., GPS and/or calendar information, para 0075); and
update the one or more activity entries to the activity log, the one or more activity entries, indicating the time and the location as part of the one or more natural language sentences of the 

Claim 6.    Mayou discloses wherein the detected one or more activities indicates at least one of user emotion, user speech, or user identification, as part of the one or more natural language sentences (e.g., behavior and/or contextual inputs may be captured, tracked, determined and indicated, any of which may be applied as a subroutine at block 204 of the adaptive reporting process 200, para 0075).

Claim 10.    Mayou discloses further comprising a display configured to display the query response (e.g., display devices 14, 16, 18, 20 , para 0056; a report may be intended for another device (e.g., machine to machine device for human consumption.. smart TV, para 0097).

Claim 11.    Mayou in view of Ali does not disclose, but Johnson discloses further comprising one or more microphones configured to data (e.g., questions can be audio-type (e.g., spoken-word recordings, music,, para 0030; audio, 0049).  

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the device for monitoring activity information and inputs may include audio inputs (0151) as disclosed by Mayou, with the cameras to capture a driver occupant and dataset electronic data model that correlates driving events of occupant of Ali, with Johnson, providing the benefit of a question-answering technique to establish relationships between data (see Johnson, 0001) to establish relationships between a set of user data and set of conditions indicating various user status (0014), including images (0015), relating to various status of a user with regarding to user’s health or medical state (0019).

Claim 12.    Mayou discloses further comprising one or more antennas configured to receive the image data from the second device (e.g., input receiver 702 may include wired (e.g., Ethernet, USB, HDMI, coaxial cable, telephonic, patch cabling, fiber optic cable) or wireless (e.g., WiFi, Bluetooth), para 0234 Fig. 7).

Claim 13.    Mayou discloses further comprising one or more loudspeakers configured to output the query response as audio (e.g., audio feedback, para 0071;  a phone speaker which permits playback of sound (e.g., a phone call) via the monitoring device, 0085).

Claim 32.   Mayou discloses wherein the textual label data is associated with the sensor data to indicate a user ID of the device (e.g., Badges may represent virtual identifiers associated with the user/patient, para 0181).

Claim 33.   Mayou discloses wherein the natural language query is made by an authorized user of the device (e.g., query may be augmented with some additional, patient specific information and transmitted to an analytics engine in data communication with the device, para 0178).

Claim 34.    Mayou discloses wherein at least the memory, the one or more processors, the one or more sensors, or a combination thereof are integrated into at least one of an internet-of-things (IoT) device, an IoT device controller, or a portable electronic device (e.g., an analyte monitoring system 100 includes a continuous analyte sensor system 8.  Continuous analyte sensor system 8 includes a sensor electronics module 12 and a continuous analyte sensor 10, para 0055 Fig. 1).

Claim 36. Mayou does not disclose, but Ali discloses 
wherein the first activity comprises the particular user entering the vehicle (e.g., visual devices (e.g., camera systems), a passenger detection system, 0023; applicability of components and processes with respect to the occupant 106 of the vehicle 102, 0026; seated as a non-driving passenger) within the vehicle 102, 0029; cameras… images of occupants… detect-identify occupants… occupant profile, 0042-0044; one or more of the cameras 138 may be positioned to face the occupant 106 to capture images of the occupant 106 seated within the seat 110, 0042)..
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the device for monitoring activity information as disclosed by Mayou, with Ali, providing the benefit of Currently measuring biometric parameters of vehicle 

Claim 37. Mayou does not disclose, but Ali discloses 
wherein the first activity comprises the particular user exiting the vehicle (e.g., visual devices (e.g., camera systems), a passenger detection system, 0023; applicability of components and processes with respect to the occupant 106 of the vehicle 102, 0026; seated as a non-driving passenger) within the vehicle 102, 0029; cameras… images of occupants… detect-identify occupants… occupant profile, 0042-0044; one or more of the cameras 138 may be positioned to face the occupant 106 to capture images of the occupant 106 seated within the seat 110, 0042)..
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the device for monitoring activity information as disclosed by Mayou, with Ali, providing the benefit of Currently measuring biometric parameters of vehicle occupants may involve the use of various cameras that may be located within various areas of a vehicle, utilized to record occupant activity within the vehicle (see Ali, 0001), used to enhance the vehicle (0023), and capture driving events that take place when sensor readings to correlate with anxiety level of the occupant based on vehicle sensors (0041).

Claim 38. Mayou does not disclose, but Ali discloses 
wherein the first activity comprises the particular user occupying a driver’s seat of the vehicle at a particular time (eg., occupant 106 (e.g., driver, non-driving passenger) within the vehicle 102, 0026;  the occupant 106 during the course of travel (e.g., driving, seated as a non-driving passenger) within the vehicle 102, 0029).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the device for monitoring activity information as disclosed by 

Claim 39. Mayou does not disclose, but Ali discloses
 wherein the first activity comprises the particular user occupying a passenger’s seat of the vehicle (eg., occupant 106 (e.g., driver, non-driving passenger) within the vehicle 102, 0026;  the occupant 106 during the course of travel (e.g., driving, seated as a non-driving passenger) within the vehicle 102, 0029).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the device for monitoring activity information as disclosed by Mayou, with Ali, providing the benefit of Currently measuring biometric parameters of vehicle occupants may involve the use of various cameras that may be located within various areas of a vehicle, utilized to record occupant activity within the vehicle (see Ali, 0001), used to enhance the vehicle (0023), and capture driving events that take place when sensor readings to correlate with anxiety level of the occupant based on vehicle sensors (0041).
Claim 41. Mayou does not disclose, but Ali discloses 
wherein the first activity comprises the particular user driving the vehicle to a particular location (eg., driving events may include the location of one or more objects (e.g., construction cones, trees, light posts, etc.) that may be located within the surrounding environment of the vehicle 102 that may affect how the vehicle 102 is driven/operated, 0033; one or more driving events may additionally include one or more vehicle dynamics associated with how the vehicle 102 is operated based on the characteristics of one or more roadways including the roadway on which the vehicle 102 is traveling, one or more traffic signals, and one or more traffic signs that may also affect how the 102 is driven/operated. For example, the one or more driving events may also include data pertaining to vehicle dynamics including, but not limited to the speed, brake pressure, steering angle, acceleration, turn signal usage, etc. of the vehicle 102 based on the characteristics of one or more roadways including the roadway on which the vehicle 102 is traveling, one or more traffic signals, and one or more traffic signs that may also affect how the vehicle 102 is driven/operated, 0034).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the device for monitoring activity information as disclosed by Mayou, with Ali, providing the benefit of Currently measuring biometric parameters of vehicle occupants may involve the use of various cameras that may be located within various areas of a vehicle, utilized to record occupant activity within the vehicle (see Ali, 0001), used to enhance the vehicle (0023), and capture driving events that take place when sensor readings to correlate with anxiety level of the occupant based on vehicle sensors (0041).
Claim 42. Mayou does not disclose, but Ali discloses 
wherein the first activity comprises the particular user driving the vehicle at a particular speed (eg., one or more driving events may also include data pertaining to vehicle dynamics including, but not limited to the speed, , 0034).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the device for monitoring activity information as disclosed by Mayou, with Ali, providing the benefit of Currently measuring biometric parameters of vehicle occupants may involve the use of various cameras that may be located within various areas of a vehicle, utilized to record occupant activity within the vehicle (see Ali, 0001), used to enhance the vehicle (0023), and capture driving events that take place when sensor readings to correlate with anxiety level of the occupant based on vehicle sensors (0041).




updating, at the first device, based on the activity data (e.g., the tracked data may be collected in a specially adapted database on the device. in data communication with the device (e.g., in other devices (e.g., accelerometer, sleep tracker)), para 0139; automatically and adaptively understanding the behavior and context of the user, para 0066, Adaptive reporting" generally refers to the process, quality, or act of updating 0067); and
 
generating a query response based on the (e.g., query.. response .. user’s past data, para 0140; natural language query, 0177;  based on a query of a database of information coupled with the monitoring device.., para 0218; guidance may be provided not only to the user initiating the query, para 0219-0227).

detect one or more activities based on the determination (e.g., system may determine the patient is exercising or driving via input from an accelerometer, calendar, and/or GPS), para 0075;

generating a query response, at the first device, based on reception of a natural language query corresponding to the one or more natural language sentences of the activity log (e.g., a natural language query may be received by the monitoring device.  Textual processing of the query may identify keywords.  The keywords for the query (keywords) may be used to identify concepts which the patient asks a lot of questions about, 0195).

Mayou does not disclose, but Ali discloses 
	receive image data from one or more image sensors, at a first device; (e.g., one or more of the camera 138 may be positioned to face the occupant 106 to capture images of the occupant 106 seated within the seat 110, para 0042 Fig. 1; to capture images of the occupant 106 to detect (e.g., identify) a particular occupant 106, 0043; Upon detection of the particular occupant 106, the occupant setup user interface allows the particular occupant 106 to setup an occupant 

	 at a first device, integrated into a vehicle (e.g., cameras 138 may also be mounted on one or more internal portions of the vehicle 102 to capture images of the occupant 106, para 0042 Fig. 1);
	
	determining, at the first device, based on the image data a particular user, a particular location in the vehicle of the particular user, and whether the image data indicates that a second particular user distinct from the particular user is in the vehicle (e.g., visual devices (e.g., camera systems), a passenger detection system, 0023; applicability of components and processes with respect to the occupant 106 of the vehicle 102, 0026; seated as a non-driving passenger) within the vehicle 102, 0029; cameras… images of occupants… detect-identify occupants… occupant profile, 0042-0044; one or more of the cameras 138 may be positioned to face the occupant 106 to capture images of the occupant 106 seated within the seat 110, 0042).

	a memory configured to store (e.g., the storage unit 130 stores an occupant repository 142 that may be configured as a data storage repository that is configured to store data, para 0061 Fig. 1);
	generating textual label data based on the image data, from the one or more image sensors, at the device, to indicate the detected one or more activities (e.g., one or more records and associated fields may be populated by the computing device 104 with occupant identification information, sensor data, and timestamp data based on a timestamp associated with sensor readings, 0064, 0084);

	by adding the one or more activity  entries to the activity log (e.g., dataset 126 may be included as an electronic data model that correlates one or more driving events that simultaneously take place when sensor readings are captured and processed into to one or more of the metrics, 0032; records and associated (e.g., underlying) fields may be populated by the computing device 104 with occupant identification information, sensor data, 0064).



Mayou in view of Ali does not disclose, but Cohen discloses 
	the textual label data including a first label corresponding to a first activity by the particular user and a second label corresponding to a second activity by the second particular user (eg.,  a bounding box 602 for “<man, sitting on, chair>” includes the man and the chair. A bounding box 604 for “<man, feeding, baby>” includes both the man and the baby. A bounding box 606 for “<baby, holding, toy>” includes the baby and the toy, 0071 Fig. 6;  model a relationship 702 between text features 704 of the structured semantic knowledge 310 with image features of the image 304 , 0072 Fig. 7; input image that explicitly correlates at least part of the text features with image features of the input image as the descriptive summarization of the input image (block 908), 0099 Fig. 908);
	generate one or more activity entries, in one or more natural language sentences, based on the textual label data corresponding to the one or more activities (e.g., multiple sentence description of the scene of the image 108 as a caption, 0041; structured semantic knowledge 310, for instance, may be extracted using natural language processing to generate tuples, such as <subject, attribute>, <subject, predicate, object>, 0097 ).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the device for monitoring activity information as disclosed by Mayou, with the cameras to capture a driver occupant and dataset electronic data model that correlates driving events of occupant of Ali, with Cohen, providing the benefit of The structured image representation, for instance, may correlate concepts in the text with portions of the images along with addressing a structure of the knowledge to describe “what is going on” in the images as a description summarization. This description summarization may be employed in a text such as captions) is first obtained to train a model using machine learning in order to generate a structured image representation that serves as the descriptive summarization of an input image (0004).

Claim 17 is rejected for reasons similar to claim 10 (see above).

Claim 18.    Mayou discloses further comprising providing the query response to a second device, wherein the natural language query is received from the second device (e.g., device may provide a search capability.  The device may receive query parameters for searching the device or other entities in data communication with the device (e.g., content library,, para 0177).

Claim 19 is rejected for reasons similar to claim 3 (see above).

Claim 20 is rejected for reasons similar to claim 5 (see above).
Claim 21 is rejected for reasons similar to claim 6 (see above).

Claim 23.    Mayou discloses A computer-readable storage device storing instructions that, when executed by one or more processors, cause the one or more processors to (e.g., device… interactions/events, activity information, para 0070, behavioral information during use of device, para 0075 Fig. 2; device 700, para 0234-0234 Fig. 7):

update the activity log based on activity (e.g., the tracked data may be collected in a specially adapted database on the device. in data communication with the device (e.g., in other devices (e.g., accelerometer, sleep tracker)), para 0139; automatically and adaptively understanding the behavior and context of the user, para 0066, Adaptive reporting" generally refers to the process, quality, or act of updating 0067); and



detect one or more activities based on the determination (e.g., system may determine the patient is exercising or driving via input from an accelerometer, calendar, and/or GPS), para 0075;

generate a query response, at the first device, based on reception of a natural language query corresponding to the one or more natural language sentences of the activity log (e.g., a natural language query may be received by the monitoring device.  Textual processing of the query may identify keywords.  The keywords for the query (keywords) may be used to identify concepts which the patient asks a lot of questions about, 0195).

Mayou does not disclose, but Ali discloses 
	 in a device integrated into a vehicle (e.g., cameras 138 may also be mounted on one or more internal portions of the vehicle 102 to capture images of the occupant 106, para 0042 Fig. 1);

	receive image data from one or more image sensors; (e.g., one or more of the camera 138 may be positioned to face the occupant 106 to capture images of the occupant 106 seated within the seat 110, para 0042 Fig. 1; to capture images of the occupant 106 to detect (e.g., identify) a particular occupant 106, 0043; Upon detection of the particular occupant 106, the occupant setup user interface allows the particular occupant 106 to setup an occupant profile… further identify the occupant 106 and associate the processed metrics and the determined anxiety level to the particular occupant 106, 0044);

	determining based on the image data a particular user, a particular location in the vehicle of the particular user, and whether the image data indicates that a second particular user distinct from the particular user is in the vehicle (e.g., visual devices (e.g., camera systems), a passenger detection system, 0023; applicability of components and processes with respect to the occupant 

	generate textual label data based on the image data, from the one or more image sensors, at the device, to indicate the detected one or more activities (e.g., one or more records and associated fields may be populated by the computing device 104 with occupant identification information, sensor data, and timestamp data based on a timestamp associated with sensor readings, 0064, 0084);

	by adding the one or more activity  entries to the activity log (e.g., dataset 126 may be included as an electronic data model that correlates one or more driving events that simultaneously take place when sensor readings are captured and processed into to one or more of the metrics, 0032; records and associated (e.g., underlying) 
fields may be populated by the computing device 104 with occupant identification information, sensor data, 0064).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the device for monitoring activity information as disclosed by Mayou, with Ali, providing the benefit of Currently measuring biometric parameters of vehicle occupants may involve the use of various cameras that may be located within various areas of a vehicle, utilized to record occupant activity within the vehicle (see Ali, 0001), used to enhance the vehicle (0023), and capture driving events that take place when sensor readings to correlate with anxiety level of the occupant based on vehicle sensors (0041).

Mayou in view of Ali does not disclose, but Cohen discloses 
	the textual label data including a first label corresponding to a first activity by the particular user and a second label corresponding to a second activity by the second particular user (eg.,  a bounding box 602 for “<man, sitting on, chair>” includes the man and the chair. A bounding box 604 for “<man, feeding, baby>” includes both the man and the baby. A bounding 606 for “<baby, holding, toy>” includes the baby and the toy, 0071 Fig. 6;  model a relationship 702 between text features 704 of the structured semantic knowledge 310 with image features of the image 304 , 0072 Fig. 7; input image that explicitly correlates at least part of the text features with image features of the input image as the descriptive summarization of the input image (block 908), 0099 Fig. 908);
	generate one or more activity entries, in one or more natural language sentences, based on the textual label data corresponding to the one or more activities (e.g., multiple sentence description of the scene of the image 108 as a caption, 0041; structured semantic knowledge 310, for instance, may be extracted using natural language processing to generate tuples, such as <subject, attribute>, <subject, predicate, object>, 0097 ).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the device for monitoring activity information as disclosed by Mayou, with the cameras to capture a driver occupant and dataset electronic data model that correlates driving events of occupant of Ali, with Cohen, providing the benefit of The structured image representation, for instance, may correlate concepts in the text with portions of the images along with addressing a structure of the knowledge to describe “what is going on” in the images as a description summarization. This description summarization may be employed in a variety of ways, such as to locate images as part of an image search, perform automated generation of captions, and so on (0099), configured to learn and use a model to compute a descriptive summarization of an input image automatically and without user intervention. Training data (e.g., image and unstructured text such as captions) is first obtained to train a model using machine learning in order to generate a structured image representation that serves as the descriptive summarization of an input image (0004).


Claim 29.    Mayou discloses An apparatus for activity tracking (e.g., device… interactions/events, activity information, para 0070, behavioral information during use of device, para 0075 Fig. 2; device 700, para 0234-0234 Fig. 7) comprising:



means for generating a query response based on the activity log, the query response generated responsive to receiving a natural language query (e.g., query.. response .. user’s past data, para 0140; natural language query, 0177;  based on a query of a database of information coupled with the monitoring device.., para 0218; guidance may be provided not only to the user initiating the query, para 0219-0227).

means for detecting one or more activities based on the determination (e.g., system may determine the patient is exercising or driving via input from an accelerometer, calendar, and/or GPS), para 0075;

means for generating a query response based on reception of a natural language query corresponding to the one or more natural language sentences of the activity log (e.g., a natural language query may be received by the monitoring device.  Textual processing of the query may identify keywords.  The keywords for the query (keywords) may be used to identify concepts which the patient asks a lot of questions about, 0195).

Mayou does not disclose, but Ali discloses 
	 integrated into a vehicle (e.g., cameras 138 may also be mounted on one or more internal portions of the vehicle 102 to capture images of the occupant 106, para 0042 Fig. 1);
	means for receiving sensor data from one or more sensors (e.g., one or more of the camera 138 may be positioned to face the occupant 106 to capture images of the occupant 106 seated within the seat 110, para 0042 Fig. 1; to capture images of the occupant 106 to detect (e.g., identify) a particular occupant 106, 0043; Upon detection of the particular occupant 106, the occupant setup user interface allows the particular occupant 106 to setup an occupant 

	means for determining based on the image data a particular user, a particular location in the vehicle of the particular user, and whether the image data indicates that a second particular user distinct from the particular user is in the vehicle (e.g., visual devices (e.g., camera systems), a passenger detection system, 0023; applicability of components and processes with respect to the occupant 106 of the vehicle 102, 0026; seated as a non-driving passenger) within the vehicle 102, 0029; cameras… images of occupants… detect-identify occupants… occupant profile, 0042-0044; one or more of the cameras 138 may be positioned to face the occupant 106 to capture images of the occupant 106 seated within the seat 110, 0042);

	a memory configured to store (e.g., the storage unit 130 stores an occupant repository 142 that may be configured as a data storage repository that is configured to store data, para 0061 Fig. 1);
	means for generate textual label data based on the image data, from the one or more image sensors, at the device, to indicate the detected one or more activities (e.g., one or more records and associated fields may be populated by the computing device 104 with occupant identification information, sensor data, and timestamp data based on a timestamp associated with sensor readings, 0064, 0084);

	by adding the one or more activity  entries to the activity log (e.g., dataset 126 may be included as an electronic data model that correlates one or more driving events that simultaneously take place when sensor readings are captured and processed into to one or more of the metrics, 0032; records and associated (e.g., underlying) fields may be populated by the computing device 104 with occupant identification information, sensor data, 0064).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the device for monitoring activity information as disclosed by Mayou, with Ali, providing the benefit of Currently measuring biometric parameters of vehicle occupants may involve the use of various cameras that may be located within various areas of a 

Mayou in view of Ali does not disclose, but Cohen discloses 
	the textual label data including a first label corresponding to a first activity by the particular user and a second label corresponding to a second activity by the second particular user (eg.,  a bounding box 602 for “<man, sitting on, chair>” includes the man and the chair. A bounding box 604 for “<man, feeding, baby>” includes both the man and the baby. A bounding box 606 for “<baby, holding, toy>” includes the baby and the toy, 0071 Fig. 6;  model a relationship 702 between text features 704 of the structured semantic knowledge 310 with image features of the image 304 , 0072 Fig. 7; input image that explicitly correlates at least part of the text features with image features of the input image as the descriptive summarization of the input image (block 908), 0099 Fig. 908);
	means for generating one or more activity entries, in one or more natural language sentences, based on the textual label data corresponding to the one or more activities (e.g., multiple sentence description of the scene of the image 108 as a caption, 0041; structured semantic knowledge 310, for instance, may be extracted using natural language processing to generate tuples, such as <subject, attribute>, <subject, predicate, object>, 0097 ).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the device for monitoring activity information as disclosed by Mayou, with the cameras to capture a driver occupant and dataset electronic data model that correlates driving events of occupant of Ali, with Cohen, providing the benefit of The structured image representation, for instance, may correlate concepts in the text with portions of the images along with addressing a structure of the knowledge to describe “what is going on” in the images as a description summarization. This description summarization may be employed in a variety of ways, such as to locate images as part of an image search, perform automated generation of captions, and so on (0099), configured to learn and use a model to compute a descriptive summarization of an input image automatically and without user intervention. Training data (e.g., image and unstructured text such as captions) is first obtained to train a .

7.	Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mayou (US 20150118613) and in view of  Ali (cited above) and Cohen (cited above), and further in view of Lim (US 20190213480)

Claim 9.    Mayou discloses wherein the one or more processors are configured to generate the query response using (e.g., device may receive query parameters for searching the device or other entities in data communication with the device (e.g., content library, map server, internet search engine, etc.), para 0177).

Mayou in view of Ali and Cohen does not disclose, but Lim discloses 
	a memory network architecture, a language model based on bidirectional encoder representations from transformers (BERT), a bidirectional attention flow (BiDAF) network, or a combination thereof (e.g., communication module 110 transmits and receives data to and from the plurality of user terminals 200, wireless local area network, para 0042).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the device for monitoring activity information as disclosed by Mayou, with Ali and Cohen, with Lim, providing the benefit of generated shared neural model to the individual user terminal so that private information regarding personal data is protected while allowing actual usage data of a user to be learned (see Lim, 0008).



8.	Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Mayou (US 20150118613) and in view of Ali (US 20200383622, filed June 6, 2019), and further in view of Cohen (US 20170132526) and further in view of el Kalioub (US 20190133510)

wherein the first activity comprises the particular user changing a volume of a music player of the vehicle (eg.,  music that can be played by the occupant,, 0074).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the device for monitoring activity information as disclosed by Mayou, with Ali and Cohen, with el Kalioub, providing the benefit of  analysis of mental states and more particularly to sporadic collection of affect data within a vehicle (0005) A camera, microphone, or a variety of other monitoring components can be used to collect one or more of the externally detectable manifestations of the user's mental state. Particularly while the user is an occupant within a vehicle, the collecting can occur on an intermittent basis (0008).


Other References:
1.  Chen (US 20190042867)


Response to Arguments
Applicant's arguments filed 2/15/2022 have been fully considered but they are not persuasive. 

For claims 1, 16, 23, and 29, Applicant argues that the cited references did not disclose the amended limitations. 
IN the present OA, these amended limitations are rejected under Mayou in combination with Ali and Cohen.
Specifically, Mayou in view of Ali does not disclose, but Cohen discloses 
	the textual label data including a first label corresponding to a first activity by the particular user and a second label corresponding to a second activity by the second particular user (eg.,  a 602 for “<man, sitting on, chair>” includes the man and the chair. A bounding box 604 for “<man, feeding, baby>” includes both the man and the baby. A bounding box 606 for “<baby, holding, toy>” includes the baby and the toy, 0071 Fig. 6;  model a relationship 702 between text features 704 of the structured semantic knowledge 310 with image features of the image 304 , 0072 Fig. 7; input image that explicitly correlates at least part of the text features with image features of the input image as the descriptive summarization of the input image (block 908), 0099 Fig. 908);
	generate one or more activity entries, in one or more natural language sentences, based on the textual label data corresponding to the one or more activities (e.g., multiple sentence description of the scene of the image 108 as a caption, 0041; structured semantic knowledge 310, for instance, may be extracted using natural language processing to generate tuples, such as <subject, attribute>, <subject, predicate, object>, 0097 ).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the device for monitoring activity information as disclosed by Mayou, with the cameras to capture a driver occupant and dataset electronic data model that correlates driving events of occupant of Ali, with Cohen, providing the benefit of The structured image representation, for instance, may correlate concepts in the text with portions of the images along with addressing a structure of the knowledge to describe “what is going on” in the images as a description summarization. This description summarization may be employed in a variety of ways, such as to locate images as part of an image search, perform automated generation of captions, and so on (0099), configured to learn and use a model to compute a descriptive summarization of an input image automatically and without user intervention. Training data (e.g., image and unstructured text such as captions) is first obtained to train a model using machine learning in order to generate a structured image representation that serves as the descriptive summarization of an input image (0004).

Applicant’s arguments for dependent claims are based on arguments for their respective base independent claims, addressed above.

New claims 36-42 are rejected above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM SAIN/Primary Examiner, Art Unit 2135